DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows first and second coupling members as claimed with a connecting unit disposed between them in the pulling direction (Claims 1, 3 and 12), a retransport unit in combination with a connecting unit as claimed (Claims 4, 5 and 13), a connecting unit having an actuator as claimed (Claims 6 and 14) or a connecting unit with a lower beam as claimed (Claim 7-11 and 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiura et al. (US Patent No. 9,302,884) discloses a connecting unit 120 and a
retransport unit 230.
Tomatsu (US Pub No. 2012/0228816) discloses a retransport path along 27 and
22.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 2, 2022